Chambers, J.
(concurring) — I concur with the majority but write separately to emphasize that this court does not require, as a condition of judicial review under the Administrative Procedure Act, chapter 34.05 RCW, a formal petition for rule making, if to do so would be a completely futile exercise. RCW 34.05.534(3)(b); cf. Dioxin/Organochlorine Ctr. v. Dep’t of Ecology, 119 Wn.2d 761, 776, 837 P.2d 1007 (1992). As the majority notes, RCW 34.05.534 does provide exceptions to the exhaustion requirement. Majority at 75. When the petition would be futile, or when the purpose of primary jurisdiction would not be served by first requiring administrative exhaustion, or when irreparable harm caused by delay would outweigh the benefit “[t]he court may relieve a petitioner of the requirement to exhaust any or all administrative remedies.” RCW 34.05.534(3).
Reconsideration denied June 17, 2003.